United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                _____________

                                 No. 96-2733EA
                                 _____________

United States of America,           *
                                    *
                  Appellant,        *
                                    *   Appeal from the United States
     v.                             *   District Court for the Eastern
                                    *   District of Arkansas.
Jerry Dixon,                        *
                                    *        [UNPUBLISHED]
                  Appellee.         *
                             _____________

                        Submitted:     March 11, 1997

                            Filed: May 9, 1997
                                _____________

Before FAGG, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________


PER CURIAM.


     Jerry Dixon pleaded guilty to conspiracy to distribute cocaine
base within one thousand feet of a playground, see 21 U.S.C. §§
841(a)(1), 860(a), 846, and using a firearm during a drug offense,
see 18 U.S.C. § 924(c).           The district court sentenced Dixon to
seventy-eight months on the drug offense and a consecutive sixty
months on the firearm offense.              After the Supreme Court decided
Bailey    v.   United    States,     116    S.    Ct.    501   (1995)   (narrowing
definition of “using” firearm within meaning of § 924(c)), Dixon
filed this 28 U.S.C. § 2255 motion to vacate his firearm sentence.
The Government agreed Dixon’s firearm sentence should be vacated in
light of Bailey, but argued the district court should enhance
Dixon’s drug sentence for his possession of a firearm, see U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1996).                  The district
court set aside Dixon’s firearm sentence, but held it lacked
jurisdiction    to   resentence   Dixon   on   the   unchallenged   drug
conviction.    The Government appeals.


     In a case presenting the same issue and decided the same day,
United States v. Harrison, No. 96-2544, slip op. at 3-4 (8th Cir.
May 9, 1997), we held 28 U.S.C. § 2255 gives district courts power
to enhance an unchallenged drug sentence for firearm possession
after vacating the defendant’s sentence for using a firearm in
violation of § 924(c).    The § 2D1.1(b)(1) enhancement of the drug
sentence and the § 924(c) firearm conviction are interdependent.
See id.   Thus, to correct a § 2255 petitioner’s sentence after a
successful attack on the § 924(c) firearm conviction, the district
court must revisit the drug term to consider the § 2D1.1(b)(1)
enhancement.   See id.   Resentencing in these circumstances does not
violate double jeopardy or due process.        See id. at 4-5.


     We reverse and remand for the district court to consider
whether application of the § 2D1.1(b)(1) enhancement is appropriate
in Dixon’s case.


HEANEY, Circuit Judge, dissenting.


     I respectfully dissent in this case for the reasons set forth
in my dissent in the companion case, United States v. Harrison, No.
96-2544 (8th Cir. May 9, 1997).


     A true copy.


          Attest.


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-